IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-0807-08


                           MICHAEL JAMES MARTIN, Appellant

                                                  v.

                                    THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
       IN CAUSE NO. 06-06-00234-CR FROM THE SIXTH COURT OF APPEALS
                                WOOD COUNTY

                  HOLCOMB, J., delivered the opinion for a unanimous Court.

                                           OPINION

       Appellant Michael James Martin was convicted of failure to comply with sex offender

registration requirements and sentenced to ten years’ confinement. Martin appealed, claiming inter

alia that the evidence at trial was factually insufficient to support his conviction. The court of

appeals agreed, reversed the judgment of the trial court and remanded the case to that court for

further proceedings. See Martin v. State, 252 S.W.3d 809 (Tex. App.— Texarkana 2008). We

granted the State’s petition for discretionary review solely to determine whether the court of appeals

“applied an improper standard of review and/or misread the record when it determined that the

evidence was factually insufficient.”

       Having examined the record and briefs in this case, we conclude that our decision to grant
                                                                              MARTIN - Page 2

review was improvident. The State’s petition for discretionary review is dismissed.



DELIVERED: April 8, 2009.

DO NOT PUBLISH